COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Bruce I. Schimmel v. Gary McGregor, Teri McGregor, Kris Hall,
                          Soledad Pineda, Larry Bishop, Cynthia Bishop, George Clark,
                          Deborah Clark, and Carol Severance

Appellate case number:    01-13-00721-CV

Trial court case number: 2013-05146

Trial court:              113th District Court of Harris County

        The Court grants appellant’s motion to modify and correct the mandate and orders the
Clerk of this Court to recall the mandate issued in this case on May 8, 2015, and to instruct the
clerk of the court below to immediately return the recalled mandate to the Clerk of this Court.
Execution on this Court’s judgment may not commence until the Clerk of this Court issues a new
mandate. See TEX. R. APP. P. 18.7. The Court directs the Clerk of this Court to issue a mandate
conforming to this Court’s September 18, 2014 judgment immediately.


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually     Acting for the Court


Date: May 14, 2015